Case 2:19-cv-05541-PSG-RAO Document 33 Filed 08/28/20 Page 1 of 16 Page ID #:188




  1    Mathew K. Higbee, Esq., SBN 241380
  2    Ryan E. Carreon, Esq., SBN 311668
       HIGBEE & ASSOCIATES
  3
       1504 Brookhollow Dr., Suite 112
  4    Santa Ana, CA 92705
       (714) 617-8336
  5
       (714) 597-6559 facsimile
  6    Email: mhigbee@higbeeassociates.com
       rcarreon@higbeeassociates.com
  7

  8    Attorneys for Plaintiff,
       CHRISTOPHER SADOWSKI
  9

 10    Rodney S. Diggs, Esq. (SBN 274459)
       Ivie McNeill Wyatt Purcell & Diggs, APLC
 11
       444 S. Flower Street, Suite 1800
 12    Los Angeles, CA90071
       (213) 489-0028 | Phone
 13
       (213) 489-0552 | Fax
 14    rdiggs@imwlaw.com
 15
       Attorneys for Defendants,
 16    HOLLYWOOD UNLOCKED INC.; HOLLYWOOD UNLOCKED AGENCY,
       INC.; and HOLLYWOOD UNLOCKED LLC
 17

 18                          UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 19

 20
           CHRISTOPHER SADOWSKI,
                                                   Case No. 2:19-CV- 05541-PGS-RAO
 21

 22                 Plaintiff,
                                                   STIPULATED PROTECTIVE
               v.                                  ORDER1
 23

 24        HOLLYWOOD UNLOCKED INC.
           et al
 25
                    Defendants.
 26

 27
       1
 28     This Stipulated Protective Order is substantially based on the model protective
       order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
Case 2:19-cv-05541-PSG-RAO Document 33 Filed 08/28/20 Page 2 of 16 Page ID #:189




  1    1.    A. PURPOSES AND LIMITATIONS
  2          Discovery in this action is likely to involve production of confidential,
  3    proprietary or private information for which special protection from public
  4    disclosure and from use for any purpose other than prosecuting this litigation may
  5    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  6    enter the following Stipulated Protective Order. The parties acknowledge that this
  7    Order does not confer blanket protections on all disclosures or responses to
  8    discovery and that the protection it affords from public disclosure and use extends
  9    only to the limited information or items that are entitled to confidential treatment
 10    under the applicable legal principles.
 11

 12          B. GOOD CAUSE STATEMENT
 13          This action is likely to involve trade secrets, proprietary business information
 14    of privately held business entities, valuable research and commercial insights into
 15    the operation of a website, contracts or confidential communications with third
 16    parties who are not parties to this action, financial, technical and/or proprietary
 17    information for which special protection from public disclosure and from use for
 18    any purpose other than prosecution of this action is warranted. Such confidential
 19    and proprietary materials and information consist of, among other things,
 20    confidential business or financial information, information regarding confidential
 21    business practices, or other confidential research, development, or commercial
 22    information (including information implicating privacy rights of third parties),
 23    information otherwise generally unavailable to the public, or which may be
 24    privileged or otherwise protected from disclosure under state or federal statutes,
 25    court rules, case decisions, or common law. Accordingly, to expedite the flow of
 26    information, to facilitate the prompt resolution of disputes over confidentiality of
 27    discovery materials, to adequately protect information the parties are entitled to keep
 28    confidential, to ensure that the parties are permitted reasonable necessary uses of
                                                  2
Case 2:19-cv-05541-PSG-RAO Document 33 Filed 08/28/20 Page 3 of 16 Page ID #:190




  1    such material in preparation for and in the conduct of trial, to address their handling
  2    at the end of the litigation, and serve the ends of justice, a protective order for such
  3    information is justified in this matter. It is the intent of the parties that information
  4    will not be designated as confidential for tactical reasons and that nothing be so
  5    designated without a good faith belief that it has been maintained in a confidential,
  6    non-public manner, and there is good cause why it should not be part of the public
  7    record of this case.
  8

  9          C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 10            The parties further acknowledge, as set forth in Section 12.3, below, that this
 11    Stipulated Protective Order does not entitle them to file confidential information
 12    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 13    and the standards that will be applied when a party seeks permission from the court
 14    to file material under seal.
 15          There is a strong presumption that the public has a right of access to judicial
 16    proceedings and records in civil cases. In connection with non-dispositive motions,
 17    good cause must be shown to support a filing under seal. See Kamakana v. City and
 18    County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 19    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 20    Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
 21    require good cause showing), and a specific showing of good cause or compelling
 22    reasons with proper evidentiary support and legal justification, must be made with
 23    respect to Protected Material that a party seeks to file under seal. The parties’ mere
 24    designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 25    without the submission of competent evidence by declaration, establishing that the
 26    material sought to be filed under seal qualifies as confidential, privileged, or
 27    otherwise protectable—constitute good cause.
 28
                                                   3
Case 2:19-cv-05541-PSG-RAO Document 33 Filed 08/28/20 Page 4 of 16 Page ID #:191




  1           Further, if a party requests sealing related to a dispositive motion or trial, then
  2    compelling reasons, not only good cause, for the sealing must be shown, and the
  3    relief sought shall be narrowly tailored to serve the specific interest to be protected.
  4    See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
  5    each item or type of information, document, or thing sought to be filed or introduced
  6    under seal in connection with a dispositive motion or trial, the party seeking
  7    protection must articulate compelling reasons, supported by specific facts and legal
  8    justification, for the requested sealing order. Again, competent evidence supporting
  9    the application to file documents under seal must be provided by declaration.
 10           Any document that is not confidential, privileged, or otherwise protectable in
 11    its entirety will not be filed under seal if the confidential portions can be redacted.
 12    If documents can be redacted, then a redacted version for public viewing, omitting
 13    only the confidential, privileged, or otherwise protectable portions of the document,
 14    shall be filed. Any application that seeks to file documents under seal in their
 15    entirety should include an explanation of why redaction is not feasible.
 16

 17    2.     DEFINITIONS
 18           2.1    Action: Christopher Sadowski v. Hollywood Unlocked Inc., et al, 2:19-
 19    CV- 05541-PGS-RAO.
 20           2.2    Challenging Party: a Party or Non-Party that challenges the
 21    designation of information or items under this Order.
 22           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 23    how it is generated, stored or maintained) or tangible things that qualify for
 24    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 25    the Good Cause Statement.
 26           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 27    their support staff).
 28           2.5    Designating Party: a Party or Non-Party that designates information or
                                                   4
Case 2:19-cv-05541-PSG-RAO Document 33 Filed 08/28/20 Page 5 of 16 Page ID #:192




  1    items that it produces in disclosures or in responses to discovery as
  2    “CONFIDENTIAL.”
  3          2.6    Disclosure or Discovery Material: all items or information, regardless
  4    of the medium or manner in which it is generated, stored, or maintained (including,
  5    among other things, testimony, transcripts, and tangible things), that are produced or
  6    generated in disclosures or responses to discovery in this matter.
  7          2.7    Expert: a person with specialized knowledge or experience in a matter
  8    pertinent to the litigation who has been retained by a Party or its counsel to serve as
  9    an expert witness or as a consultant in this Action.
 10          2.8    House Counsel: attorneys who are employees of a party to this Action.
 11    House Counsel does not include Outside Counsel of Record or any other outside
 12    counsel.
 13          2.9    Non-Party: any natural person, partnership, corporation, association or
 14    other legal entity not named as a Party to this action.
 15          2.10 Outside Counsel of Record: attorneys who are not employees of a
 16    party to this Action but are retained to represent or advise a party to this Action and
 17    have appeared in this Action on behalf of that party or are affiliated with a law firm
 18    that has appeared on behalf of that party, and includes support staff.
 19          2.11 Party: any party to this Action, including all of its officers, directors,
 20    employees, consultants, retained experts, and Outside Counsel of Record (and their
 21    support staffs).
 22          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 23    Discovery Material in this Action.
 24          2.13 Professional Vendors: persons or entities that provide litigation
 25    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 26    demonstrations, and organizing, storing, or retrieving data in any form or medium)
 27    and their employees and subcontractors.
 28          2.14 Protected Material: any Disclosure or Discovery Material that is
                                                  5
Case 2:19-cv-05541-PSG-RAO Document 33 Filed 08/28/20 Page 6 of 16 Page ID #:193




  1    designated as “CONFIDENTIAL.”
  2          2.15 Receiving Party: a Party that receives Disclosure or Discovery
  3    Material from a Producing Party.
  4

  5    3.    SCOPE
  6          The protections conferred by this Stipulation and Order cover not only
  7    Protected Material (as defined above), but also (1) any information copied or
  8    extracted from Protected Material; (2) all copies, excerpts, summaries, or
  9    compilations of Protected Material; and (3) any testimony, conversations, or
 10    presentations by Parties or their Counsel that might reveal Protected Material.
 11          Any use of Protected Material at trial shall be governed by the orders of the
 12    trial judge. This Order does not govern the use of Protected Material at trial.
 13

 14    4.    DURATION
 15          Once a case proceeds to trial, information that was designated as
 16    CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 17    as an exhibit at trial becomes public and will be presumptively available to all
 18    members of the public, including the press, unless compelling reasons supported by
 19    specific factual findings to proceed otherwise are made to the trial judge in advance
 20    of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 21    showing for sealing documents produced in discovery from “compelling reasons”
 22    standard when merits-related documents are part of court record). Accordingly, the
 23    terms of this protective order do not extend beyond the commencement of the trial.
 24

 25    5.    DESIGNATING PROTECTED MATERIAL
 26          5.1    Exercise of Restraint and Care in Designating Material for Protection.
 27    Each Party or Non-Party that designates information or items for protection under
 28    this Order must take care to limit any such designation to specific material that
                                                  6
Case 2:19-cv-05541-PSG-RAO Document 33 Filed 08/28/20 Page 7 of 16 Page ID #:194




  1    qualifies under the appropriate standards. The Designating Party must designate for
  2    protection only those parts of material, documents, items or oral or written
  3    communications that qualify so that other portions of the material, documents, items
  4    or communications for which protection is not warranted are not swept unjustifiably
  5    within the ambit of this Order.
  6          Mass, indiscriminate or routinized designations are prohibited. Designations
  7    that are shown to be clearly unjustified or that have been made for an improper
  8    purpose (e.g., to unnecessarily encumber the case development process or to impose
  9    unnecessary expenses and burdens on other parties) may expose the Designating
 10    Party to sanctions.
 11          If it comes to a Designating Party’s attention that information or items that it
 12    designated for protection do not qualify for protection, that Designating Party must
 13    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 14          5.2      Manner and Timing of Designations. Except as otherwise provided in
 15    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 16    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 17    under this Order must be clearly so designated before the material is disclosed or
 18    produced.
 19          Designation in conformity with this Order requires:
 20                (a) for information in documentary form (e.g., paper or electronic
 21    documents, but excluding transcripts of depositions or other pretrial or trial
 22    proceedings), that the Producing Party affix at a minimum, the legend
 23    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 24    contains protected material. If only a portion of the material on a page qualifies for
 25    protection, the Producing Party also must clearly identify the protected portion(s)
 26    (e.g., by making appropriate markings in the margins).
 27          A Party or Non-Party that makes original documents available for inspection
 28    need not designate them for protection until after the inspecting Party has indicated
                                                   7
Case 2:19-cv-05541-PSG-RAO Document 33 Filed 08/28/20 Page 8 of 16 Page ID #:195




  1    which documents it would like copied and produced. During the inspection and
  2    before the designation, all of the material made available for inspection shall be
  3    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  4    documents it wants copied and produced, the Producing Party must determine which
  5    documents, or portions thereof, qualify for protection under this Order. Then,
  6    before producing the specified documents, the Producing Party must affix the
  7    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  8    portion of the material on a page qualifies for protection, the Producing Party also
  9    must clearly identify the protected portion(s) (e.g., by making appropriate markings
 10    in the margins).
 11                (b) for testimony given in depositions that the Designating Party identifies
 12    the Disclosure or Discovery Material on the record, before the close of the
 13    deposition all protected testimony.
 14                (c) for information produced in some form other than documentary and
 15    for any other tangible items, that the Producing Party affix in a prominent place on
 16    the exterior of the container or containers in which the information is stored the
 17    legend “CONFIDENTIAL.” If only a portion or portions of the information
 18    warrants protection, the Producing Party, to the extent practicable, shall identify the
 19    protected portion(s).
 20          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 21    failure to designate qualified information or items does not, standing alone, waive
 22    the Designating Party’s right to secure protection under this Order for such material.
 23    Upon timely correction of a designation, the Receiving Party must make reasonable
 24    efforts to assure that the material is treated in accordance with the provisions of this
 25    Order.
 26

 27    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 28          6.1      Timing of Challenges. Any Party or Non-Party may challenge a
                                                   8
Case 2:19-cv-05541-PSG-RAO Document 33 Filed 08/28/20 Page 9 of 16 Page ID #:196




  1    designation of confidentiality at any time that is consistent with the Court’s
  2    Scheduling Order.
  3          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  4    resolution process under Local Rule 37.1 et seq.
  5          6.3    The burden of persuasion in any such challenge proceeding shall be on
  6    the Designating Party. Frivolous challenges, and those made for an improper
  7    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  8    parties) may expose the Challenging Party to sanctions. Unless the Designating
  9    Party has waived or withdrawn the confidentiality designation, all parties shall
 10    continue to afford the material in question the level of protection to which it is
 11    entitled under the Producing Party’s designation until the Court rules on the
 12    challenge.
 13

 14    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 15          7.1    Basic Principles. A Receiving Party may use Protected Material that is
 16    disclosed or produced by another Party or by a Non-Party in connection with this
 17    Action only for prosecuting, defending or attempting to settle this Action. Such
 18    Protected Material may be disclosed only to the categories of persons and under the
 19    conditions described in this Order. When the Action has been terminated, a
 20    Receiving Party must comply with the provisions of section 13 below (FINAL
 21    DISPOSITION).
 22          Protected Material must be stored and maintained by a Receiving Party at a
 23    location and in a secure manner that ensures that access is limited to the persons
 24    authorized under this Order.
 25          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 26    otherwise ordered by the court or permitted in writing by the Designating Party, a
 27    Receiving Party may disclose any information or item designated
 28    “CONFIDENTIAL” only to:
                                                  9
Case 2:19-cv-05541-PSG-RAO Document 33 Filed 08/28/20 Page 10 of 16 Page ID #:197




   1            (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   2   well as employees of said Outside Counsel of Record to whom it is reasonably
   3   necessary to disclose the information for this Action;
   4            (b) the officers, directors, and employees (including House Counsel) of
   5   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   6            (c) Experts (as defined in this Order) of the Receiving Party to whom
   7   disclosure is reasonably necessary for this Action and who have signed the
   8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   9            (d) the court and its personnel;
  10            (e) court reporters and their staff;
  11            (f) professional jury or trial consultants, mock jurors, and Professional
  12   Vendors to whom disclosure is reasonably necessary for this Action and who have
  13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  14            (g) the author or recipient of a document containing the information or a
  15   custodian or other person who otherwise possessed or knew the information;
  16            (h) during their depositions, witnesses, and attorneys for witnesses, in the
  17   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  18   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
  19   not be permitted to keep any confidential information unless they sign the
  20   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  21   agreed by the Designating Party or ordered by the court. Pages of transcribed
  22   deposition testimony or exhibits to depositions that reveal Protected Material may
  23   be separately bound by the court reporter and may not be disclosed to anyone except
  24   as permitted under this Stipulated Protective Order; and
  25            (i) any mediator or settlement officer, and their supporting personnel,
  26   mutually agreed upon by any of the parties engaged in settlement discussions.
  27

  28
                                                   10
Case 2:19-cv-05541-PSG-RAO Document 33 Filed 08/28/20 Page 11 of 16 Page ID #:198




   1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   2         IN OTHER LITIGATION
   3         If a Party is served with a subpoena or a court order issued in other litigation
   4   that compels disclosure of any information or items designated in this Action as
   5   “CONFIDENTIAL,” that Party must:
   6             (a) promptly notify in writing the Designating Party. Such notification
   7   shall include a copy of the subpoena or court order;
   8             (b) promptly notify in writing the party who caused the subpoena or order
   9   to issue in the other litigation that some or all of the material covered by the
  10   subpoena or order is subject to this Protective Order. Such notification shall include
  11   a copy of this Stipulated Protective Order; and
  12             (c) cooperate with respect to all reasonable procedures sought to be
  13   pursued by the Designating Party whose Protected Material may be affected.
  14         If the Designating Party timely seeks a protective order, the Party served with
  15   the subpoena or court order shall not produce any information designated in this
  16   action as “CONFIDENTIAL” before a determination by the court from which the
  17   subpoena or order issued, unless the Party has obtained the Designating Party’s
  18   permission. The Designating Party shall bear the burden and expense of seeking
  19   protection in that court of its confidential material and nothing in these provisions
  20   should be construed as authorizing or encouraging a Receiving Party in this Action
  21   to disobey a lawful directive from another court.
  22

  23   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  24         PRODUCED IN THIS LITIGATION
  25             (a) The terms of this Order are applicable to information produced by a
  26   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  27   produced by Non-Parties in connection with this litigation is protected by the
  28   remedies and relief provided by this Order. Nothing in these provisions should be
                                                  11
Case 2:19-cv-05541-PSG-RAO Document 33 Filed 08/28/20 Page 12 of 16 Page ID #:199




   1   construed as prohibiting a Non-Party from seeking additional protections.
   2             (b) In the event that a Party is required, by a valid discovery request, to
   3   produce a Non-Party’s confidential information in its possession, and the Party is
   4   subject to an agreement with the Non-Party not to produce the Non-Party’s
   5   confidential information, then the Party shall:
   6                (1) promptly notify in writing the Requesting Party and the Non-Party
   7   that some or all of the information requested is subject to a confidentiality
   8   agreement with a Non-Party;
   9                (2) promptly provide the Non-Party with a copy of the Stipulated
  10   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  11   specific description of the information requested; and
  12                (3) make the information requested available for inspection by the
  13   Non-Party, if requested.
  14             (c) If the Non-Party fails to seek a protective order from this court within
  15   14 days of receiving the notice and accompanying information, the Receiving Party
  16   may produce the Non-Party’s confidential information responsive to the discovery
  17   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  18   not produce any information in its possession or control that is subject to the
  19   confidentiality agreement with the Non-Party before a determination by the court.
  20   Absent a court order to the contrary, the Non-Party shall bear the burden and
  21   expense of seeking protection in this court of its Protected Material.
  22

  23   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  25   Protected Material to any person or in any circumstance not authorized under this
  26   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  27   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  28   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                 12
Case 2:19-cv-05541-PSG-RAO Document 33 Filed 08/28/20 Page 13 of 16 Page ID #:200




   1   persons to whom unauthorized disclosures were made of all the terms of this Order,
   2   and (d) request such person or persons to execute the “Acknowledgment and
   3   Agreement to Be Bound” that is attached hereto as Exhibit A.
   4

   5   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   6         PROTECTED MATERIAL
   7         When a Producing Party gives notice to Receiving Parties that certain
   8   inadvertently produced material is subject to a claim of privilege or other protection,
   9   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  10   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  11   procedure may be established in an e-discovery order that provides for production
  12   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  13   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  14   communication or information covered by the attorney-client privilege or work
  15   product protection, the parties may incorporate their agreement in the stipulated
  16   protective order submitted to the court.
  17

  18   12.   MISCELLANEOUS
  19         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  20   person to seek its modification by the Court in the future.
  21         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  22   Protective Order, no Party waives any right it otherwise would have to object to
  23   disclosing or producing any information or item on any ground not addressed in this
  24   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  25   ground to use in evidence of any of the material covered by this Protective Order.
  26         12.3 Filing Protected Material. A Party that seeks to file under seal any
  27   Protected Material must comply with Local Civil Rule 79-5. Protected Material
  28   may only be filed under seal pursuant to a court order authorizing the sealing of the
                                                  13
Case 2:19-cv-05541-PSG-RAO Document 33 Filed 08/28/20 Page 14 of 16 Page ID #:201




   1   specific Protected Material at issue. If a Party’s request to file Protected Material
   2   under seal is denied by the court, then the Receiving Party may file the information
   3   in the public record unless otherwise instructed by the court.
   4

   5   13.   FINAL DISPOSITION
   6         After the final disposition of this Action, as defined in paragraph 4, within 60
   7   days of a written request by the Designating Party, each Receiving Party must return
   8   all Protected Material to the Producing Party or destroy such material. As used in
   9   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  10   summaries, and any other format reproducing or capturing any of the Protected
  11   Material. Whether the Protected Material is returned or destroyed, the Receiving
  12   Party must submit a written certification to the Producing Party (and, if not the same
  13   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  14   (by category, where appropriate) all the Protected Material that was returned or
  15   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  16   abstracts, compilations, summaries or any other format reproducing or capturing any
  17   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  18   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  19   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  20   reports, attorney work product, and consultant and expert work product, even if such
  21   materials contain Protected Material. Any such archival copies that contain or
  22   constitute Protected Material remain subject to this Protective Order as set forth in
  23   Section 4 (DURATION).
  24   //
  25   //
  26   //
  27   //
  28   //
                                                 14
Case 2:19-cv-05541-PSG-RAO Document 33 Filed 08/28/20 Page 15 of 16 Page ID #:202




   1   14.   VIOLATION
   2   Any violation of this Order may be punished by appropriate measures including,
   3   without limitation, contempt proceedings and/or monetary sanctions.
   4   ///
   5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   6

   7   DATED: August 27, 2020
   8   /s/ Ryan E. Carreon
       Attorneys for Plaintiff
   9

  10
       DATED: August 27, 2020
  11

  12
       /s/ Rodney S. Diggs
  13   Attorneys for Defendant
  14

  15
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  16

  17
       DATED: August 28, 2020
  18

  19
       _____________________________________
  20   HON. ROZELLA A. OLIVER
       United States Magistrate Judge
  21

  22

  23

  24

  25

  26

  27

  28
                                               15
Case 2:19-cv-05541-PSG-RAO Document 33 Filed 08/28/20 Page 16 of 16 Page ID #:203




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I, _____________________________ [print or type full name], of
   5   _________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of California
   8   on [date] in the case of Christopher Sadowski v. Hollywood Unlocked, Inc., et al,
   9   2:19-CV- 05541-PGS-RAO. I agree to comply with and to be bound by all the
  10   terms of this Stipulated Protective Order and I understand and acknowledge that
  11   failure to so comply could expose me to sanctions and punishment in the nature of
  12   contempt. I solemnly promise that I will not disclose in any manner any
  13   information or item that is subjq       ect to this Stipulated Protective Order to any
  14   person or entity except in strict compliance with the provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for the
  16   Central District of California for enforcing the terms of this Stipulated Protective
  17   Order, even if such enforcement proceedings occur after termination of this action.
  18   I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
                                                  16
